Citation Nr: 1117690	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  08-28 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bilateral hearing loss, and if so, whether the claim should be granted. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel

INTRODUCTION

The Veteran served on active duty from August 1981 to February 1985.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, found that new and material evidence had not been submitted to reopen the claim for entitlement to service connection for bilateral hearing loss.  

In February 2010, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the RO.  A transcript of the hearing is of record.

The reopened claim for entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for bilateral hearing loss was initially denied in an unappealed April 1994 rating decision.  The Veteran made several attempts to reopen the claim, and was most recently denied in a January 2005 unappealed rating decision. 

2.  The evidence received since the January 2005 rating decision relates to a necessary element of service connection that was previously lacking and raises a reasonable possibility of substantiating the claim.






CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim for entitlement to service connection for bilateral hearing loss was initially denied in an unappealed April 1994 rating decision.  The RO determined that the evidence of record failed to show hearing loss of sufficient severity to constitute a disability for VA purposes.  The Veteran made multiple attempts to reopen his claim, and was most recently denied in a January 2005 rating decision.  

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Evidence added to the record since the January 2005 rating decision includes an August 2008 statement from the Veteran's private audiologist diagnosing profound bilateral sensorineural hearing loss.  An uninterpreted audiogram accompanying the statement indicates hearing loss in the range considered disabling by VA.  This evidence pertains to an element of service connection that was previously lacking as it indicates the Veteran has a current hearing loss disability.  Reopening of the claim is therefore warranted.  The reopened claim will not be adjudicated on the merits now; rather, it is addressed in the REMAND portion of this decision.

Given the favorable nature of the Board's decision to reopen the claim, the Board concludes that any failure of the RO to comply with the duties to notify and assist the claimant, to the extent that such duties relate to the reopening of the claim, as required by the Veterans Claims Assistance Act of 2000 (VCAA), see 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a), is not prejudicial to the Veteran.  


ORDER

New and material evidence having been submitted, reopening of the claim for entitlement to service connection for bilateral hearing loss is granted. 


REMAND

The Veteran contends that he incurred a hearing loss disability due to his active duty service as a jet engine technician.  The Veteran is currently service-connected for tinnitus and VA conceded in a June 2001 rating decision that the Veteran's military occupation of flight engineer is indicative of acoustic trauma.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The threshold for getting an examination under the VCAA is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran was provided VA examinations in May 2001 and February 2006 and was diagnosed with normal hearing for VA purposes.  However, an August 2008 audiogram and statement from his private audiologist indicates that he currently has profound bilateral sensorineural hearing loss.  Coupled with his noise exposure during service, the Board finds that an additional VA examination is necessary to determine the nature and etiology of any current hearing loss.  

The Veteran also executed a medical release in February 2010 to allow VA to procure records of treatment from his private audiologist.  These records should be requested and added to the claims folder as VA has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete records of treatment from the Veteran's private audiologist.  If unsuccessful in obtaining this evidence, inform the Veteran and his representative and request them to provide the outstanding evidence.

2.  Afford the Veteran a VA audiological examination to ascertain the nature and etiology of any current hearing loss disability.  The claims folder must be made available to and be reviewed by the examiner.  The examination report should reflect that the claims folder was reviewed.

After performing a physical examination, including an audiogram, and reviewing the claims folder, the examiner should proffer an opinion as to whether the Veteran has a bilateral hearing loss disability for VA purposes.  If so, the examiner should state whether it is at least as likely as not (a 50 percent or better probability) that the current hearing loss is etiologically related to any incident of active duty service, to include the Veteran's reported noise exposure as a flight technician.  

The examiner should provide a rationale for any stated opinion.

3.  The claim should then be readjudicated.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


